PD-1546-15
                                       PD-1546-15                                    COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
November 25, 2015                                                                  Transmitted 11/25/2015 1:11:53 PM
                                                                                     Accepted 11/25/2015 1:19:57 PM
                                         NO. 13-14-000900-CR                                          ABEL ACOSTA
                                                                                                              CLERK

   JASON HARDING                                         *   IN THE COURT OF
        Petitioner                                       *

   VS.                                                   *   CRIMINAL APPEALS
                                                         *

   THE STATE OF TEXAS                                    *
        Respondent                                       *   AT AUSTIN, TEXAS



                  MOTION FOR EXTENSION OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW
   TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

          COMES NOW, JASON HARDING, Appellant, and files this Motion for an Extension in

   which to file a Petitioner for Discretionary Review. In support of this motion, Petitioner shows the

   Court the following:

                                                   I.

          The Petitioner’s appeal was affirmed by the Thirteenth Court of Appeals on October 29,

   2015. Appellant’s P.D.R. is therefore due by November 29, 2015. Petitioner has requested no

   previous extensions.

                                                   II.

          Pursuant to Texas Rules of Appellate Procedure 68.2(c) Petitioner would hereby request an

   extension of time in which to file his P.D.R.

                                                   III.

          Attorney for the Petitioner would further show the Court that he has been diligent in

   preparing Appellant’s application in this case. Due to counsel’s trial and appellate schedule he has

   not been able to complete the research and drafting of the application, and would therefore request
this extension so that he may timely do so.

       WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for

filing the Petitioner ’s PDR to January 4, 2016.


                                                     Respectfully Submitted,

                                                     ARIEL PAYAN
                                                     Attorney at Law
                                                     1012 Rio Grande
                                                     Austin, Texas 78701
                                                     (512) 478-3900
                                                     (512) 472-4102 (fax)
                                                     Arielpayan@hotmail.com

                                                        /s/ Ariel Payan
                                                     ARIEL PAYAN
                                                     State Bar No. 00794430


                                  CERTIFICATE OF SERVICE


        By my signature above I hereby certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Petition for Discretionary Review has been delivered
to the Criminal District Attorney, on November 25, 2015.